Citation Nr: 0520698	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  98-16 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for hyperkeratosis of 
the skin, to include as due to herbicide exposure.

2.  Entitlement to service connection for a disability 
manifested by a low sperm count, to include as secondary to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1971.  

The issues of the veteran's entitlement to service connection 
for hyperkeratosis of the skin and for a disability 
manifested by a low sperm count, to include as due to 
herbicide exposure, were most recently before the Board of 
Veterans' Appeals (Board) in October 2003, at which time they 
were remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC, so that additional 
development could be undertaken.  Following the completion of 
the requested actions, the case was returned to the Board for 
further review.  

On appeal the veteran has submitted claims of entitlement to 
service connection for post-traumatic stress disorder, and 
for back and lung disorders.  These issues, however, are not 
developed or certified for appellate review.  Accordingly, 
they are referred for appropriate action.  


FINDINGS OF FACT

1.  The veteran served on active duty in Vietnam and is 
presumed to have been exposed to one or more herbicides, 
including Agent Orange, while there.

2.  Hyperkeratosis of the skin was not shown in service or 
for many years following the veteran's discharge from 
service, and competent evidence fails to identify a nexus 
between current disability involving hyperkeratosis of the 
skin and the veteran's period of military service or any 
event thereof, including his herbicide exposure.

3.  There is no showing of a disability manifested by a low 
sperm count in service or thereafter.  


CONCLUSION OF LAW

Neither hyperkeratosis of the skin, nor a disability 
manifested by a low sperm count, was incurred in or 
aggravated by military service, nor may either be presumed to 
have been incurred therein as a result of presumed herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.313, 3.326 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded by the Board in 
October 2003 for additional development.  Such action had 
been preceded by the Board's May 2002 memorandum to its now 
defunct development unit requesting certain actions be 
undertaken.  All of the actions sought by the Board by its 
prior development requests appear to have been completed in 
full as directed, and neither the veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000, subsequent to the initiation of the veteran's 
April 1997 claims for entitlement to service connection 
herein at issue.  The VCAA significantly added to VA's duties 
when processing claims for benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  As part 
of this notice, VA has undertaken to tell claimants to submit 
evidence in their possession.  38 C.F.R. § 3.159(b)(1).  
Written notice of the foregoing was initially attempted by 
the RO's August 2001 letter to the veteran, followed by the 
Board's correspondence in August 2002.  More detailed VCAA 
notice was then provided the veteran through the Appeals 
Management Center's letter of February 2004 letter.  To that 
extent, VA's duties established by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been satisfied.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, VA has expended much time and effort in ensuring 
that all pertinent records relating to the veteran's 
treatment have been obtained and made a part of his claims 
folder.  Multiple attempts to obtain all pertinent VA 
examination and treatment records are indicated, as well as 
those reports of examination and/or treatment from each and 
every health care provider for whom the veteran provided 
identifying data and/or authorization.  In addition, the 
veteran has been afforded one or more VA examinations during 
the course of the instant appeal, reports of which are now 
included in the claims file.  On the basis of the foregoing, 
the VA's duty-to-assist obligation has been fully met.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that the Court did not intend to 
invalidate adjudications made prior to the provision of VCAA 
notice.  Id. at 120.  Instead, the veteran was found to have 
the right to be provided the requisite VCAA content-complying 
notice and proper subsequent VA process at some time during 
the appellate process.  Id. at 122-4.  The veteran received 
this remedy when the claim was remanded and he was provided 
full and complete VCAA notice, followed by readjudication and 
notice to the veteran.  Moreover, the Court has recently held 
that a failure to provide VCAA notice prior to the initial 
adverse decision is not prejudicial provided that the veteran 
was afforded an opportunity to respond and present evidence 
following the notice.  Mayfield v. Nicholson, 19 Vet.App. 103 
(2005).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran-claimant under Bernard v. 
Brown, 4 Vet.App. 384 (1993).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claims

Service connection has previously been established for 
folliculitis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1952, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6), 3.313.  

If a veteran was exposed to an herbicide agent during active 
military service, chloracne or other acneform disease 
consistent with chloracne, or porphyria cutanea tarda, shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  The diseases listed 
at 38 C.F.R. § 3.309(e) must have become manifest to a degree 
of 10 percent or more at any time after service, with the 
only exception being inapplicable to the facts of this case.  
38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing regulations, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The service medical records show that the appellant received 
treatment for psuedofolliculitis barbae.  He also received 
treatment in March 1970 for complaints pertaining to a jock 
rash.  The service medical records are negative for 
complaints or findings of hyperkeratosis of the skin or a 
disability manifested by a low sperm count.  

Postservice medical data disclose the initial diagnosis of 
hyperkeratosis in October 1997, with subsequent examination 
and treatment notes identifying eczematous lesions of the 
metacarpal joints, psoriasiform dermatitis, psoriasis, and 
keratosis palmaris and plantaris.  Postservice examination 
and treatment records do indicate a diagnoses of oligospermia 
by history in October 1997 and March 2004, and "Vallejo" 
(sic) spermia in January 2005.  There is, however, no 
clinical evidence confirming the current presence of a low 
sperm count, or disability due to a low sperm count  Indeed, 
the veteran fathered a child born in March 1992.  

Most importantly, a review of all of the evidence of record 
reveals no opinion from any medical professional linking 
either keratosis or claimed disability involving a low sperm 
count to his period of service or any event thereof, 
inclusive of the veteran's presumed herbicide exposure while 
in Vietnam.  Without competent evidence of current 
disablement and a nexus between such disablement and service, 
the claims herein at issue must be denied.  

In denying these claims the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of evidence 
is against the claim, the doctrine is not applicable.  38 
U.S.C.A. § 5107.


ORDER

Service connection for hyperkeratosis of the skin, to include 
due to herbicide exposure, is denied.

Service connection for a disability manifested by a low sperm 
count, to include secondary to herbicide exposure, is denied.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


